OFFICE OFTHE     AlTORNEYGENERAL    OF TEXAS
                         AUSTIN




tioncirabls
          080. H. slieppard
Coffiptroll*r
            of PubUo Awounts
duetin, Texas
Doap Mr. Shsppardr




ths abwe kwb~eet-matte




                                 es your OptJzLOlk
                                 ty for tba bar
                               for each tens, or
                              a on03 sleatarlInay
                              Judge returns and


                     a of Article 2098 of the Wwieed Ciril
                     ty in form is ao folloas*

            *xr a Judl@ OS any Court is disqualtfied
     in au@ ease peodlng 321his Fowt, and k&isd&s-
     qualiffoatiim   19 oOmlfYod   to the uovek'i3ar,
     thu ixw3rnor may   requik-8 the wdg0  of any
     other of such Courts to exchange benohea or
     districts with the disqualiS5adJwIge, and
     lzpy,at any time,   require  any of suah Jttig~~
'Honorabler;eo.M. Sheppard - page 2




        to exohange districts dth each other OF with
        any other Dietriot Judge. In ease of the ah-
        senoe, sickness, or dlsqualifleationof any
        Judge, aaf other of said Judges may hold
        Court for hLm or way transfer from his Court
        to any other of said Courts any ease or plo-
        oeedlag then pending in the Oourt of said
        absent, sick, or NsqualifieLJudge and in
        such ofrcumetaacssthe praetiainglawyers of
        the Court may elect a opeeial,;iudgeof s&i
        Cowtinthe     mme mamer aa prpraidedincbap-
        ter 1 Of Title 40 of the k3rtUJd citii 8t8fUt6s
        of 1025, and sucihspecial Judge rhea so elected
        shall have am3 cuero%se all the powers and du-
        ties xNuh the regular Jrrdgeo? ssid CTeurt
        oould have and ererciae.w

               Po r   th e   *mannerRo f   th e ela ~tfen o f 5ueh l   c la l
 judge, we are eent to Uhapter I at Title 4.0,O? the rwised
 Ciril 2tatutes of 1225.
               Renrerfinsto thio chauptar,we find that Prtioles
 188~   and    2893 -6-36 only ones-pe+ti.nent to our inquey.
               Article %221deelaresr

             "2Imuld the judge of a Dlstriof Court on
        the firat or say futwd day._of a tymafrZL rbr
        repute to hold the oonrt, tMb praotioZng law-
        yers 09 the court pr686nt may elsat from among
        their umber a speolal fudge who ehall hold
        the oaurt aad proceed with the bu8iness there-
        ot.*



             *Like eleotions way be held from time to
        time &wing the term 0P the court to supply
        the absence, failure or inabilIty OP the judge,
        or 0P any special judgs, to perform tho dutiee
        Of the of-rice.*
           Pour inquiry oolle for an original construction
 of the statutes quoted, sin06 there is ne court authority
 in point.
Honorable Uoo. ti.Sheppard - pw   S



          The statutes are obtwure, but we wet of neees-
sity ldiecwera the intention of the Legislaturewith
respoot to the pseoiee point of your inquiry.
             The language of A+iale -87, "on the first or
any future day of a ter# has SOW si@f'laanaer We th%nL
it signifies    by anticipationthat notwIthstandingthe regu-
lar judge should fail or refuse to hold the court upon the
first day of the term, and that a special judge uhould be
eeleoted in his rtess;,yet at a subsequentday of the term
the regular judge tight return and remme his dutieo, or
the epocial judge fight himself fail or refUee%o aet,
whereupon another election should be held so that the
business of t&e 0ourt would go on as usual. It is een-
aeivable, upon this theory, that there might be repeated
eleotlonsduring the term, aoaording as the regular jwlge
might return and again fail or refuee to hold the court.
          The language of Artlale 1603 aeoantuateathe
construction just given to the quoted words from Artl0le
    . Article 1883, however, ooata%na the Zollo~Ir)a
lsiIr                                                 lan-
gnage, which is aen more &gnificant. It provideal*Like
electionsmay be held from time  to time during the tenh
to supply the absence of a judge.
          #Yom thetv3meager indiaia of intent&on,we are
oonstxainedto advise you that the eleotion of a qeuial
judge for the 17th Judicial Distriot should be held en
the first day of each reepeotive term, in the event ef
the failure or retieal of the regular judge to hold the
court, and as often thereafterduring each reapeottve
term as the aeoessity therefor may requ4.x-e.

         she following autharities tend to support our
eonclueion~

          Souse Y. Ford, 288 6. IY.&291
          Cox yr (tliter,9~ 8. W. 1592:
          Lore Y. State, 201 8. W. 08da
          Vatsonr. State, 201 8. W. O&B.
          TruetLog that Whet we have oaid orti&batorLly
amewaws 7our i.tqulrp, we are



                              rargtxw17 7olmJ
            14, 1941       ATfORBi& BEBERAL OF igus
               A       n